Citation Nr: 0927199	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-29 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a fracture of the right 
femoral neck.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a fracture of the left distal 
radius (wrist), to include arthritis.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from November 1998 to October 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that granted service connection for 
residuals of a fracture of the right femoral neck (hip 
disability) and residuals of a fracture of the left distal 
radius (wrist disability).  The Veteran has taken exception 
to the ratings assigned in this decision.  The case was 
before the Board on a prior occasion and was remanded in 
October 2007 for further evidentiary development.  All 
actions required by the remand have been accomplished and the 
case is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected fracture of the neck of 
the left femur is well healed; while there is residual pain 
and some limitation of function, there is no X-ray evidence 
of any abnormality, to include malunion, nonunion or 
arthritis, and there is no more than overall slight 
disability of the hip.  

2.  The Veteran's service-connected fracture of the left 
distal radius is manifested by arthritis, pain and limitation 
of motion of the wrist; however, the fracture is otherwise 
well healed and there is no medical evidence of ankylosis of 
the left wrist.  






CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for residuals of a fracture of the right femoral 
neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2008).

2.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of a fracture of the left distal 
radius, to include arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5212, 5215 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in her possession that pertains to 
the claim.  See 38 C.F.R. § 3.159.   

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which mandates a 
greater degree of specificity of the notice of the 
information and evidence required to substantiate a claim for 
an increased rating.  However, the present appeal involves 
claims for higher initial ratings, not claims for increased 
ratings.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also VAOPGCPREC 8-
2003 (Dec. 22, 2003); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  In Dunlap, the Court held that when VA has 
granted a service connection claim and the veteran thereafter 
in his notice of disagreement challenges the rating assigned, 
as here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In line with the 
reasoning set forth in these judicial decisions, the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims.  .

There is no indication that the Veteran was issued VCAA 
notice in conjunction with her claims for service connection.  
However, such claims were granted and she was subsequently 
issued information as to what was required in order to 
receive higher evaluations for her residuals of a right 
femoral neck fracture and left wrist fracture thereafter.  
The Veteran was also informed about the information and 
evidence that VA will seek to provide and the information and 
evidence she is expected to provide.  See VCAA letter issued 
in February 2007.  A February 2008 Supplemental Statement of 
the Case re-adjudicated the claims, curing any defect as to 
information which was not provided prior to initial 
unfavorable actions.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

Information was provided to how a disability rating or 
effective date is established should the claim be granted 
(Dingess requirements). Dingess, supra.  The Veteran has not 
alleged that she has been prejudiced by the timing of this 
notice or any other defect in notice.  See Shinseki v. 
Sanders, No. 07-1209 (U.S. April 21, 2009) regarding the rule 
of prejudicial error (i.e., 38 U.S.C. § 7261(b)(2)).  

In the Board's October 2007 remand, the RO was directed to 
furnish the  
Veteran with a supplemental statement of the case that 
included 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010, 5210, 
5211, 5213-5215 (pertaining to the Veteran's service-
connected left wrist disability); and 5250-5255 (pertaining 
to his service-connected residuals of a fracture of the right 
femoral neck).  The RO failed to comply with this particular 
directive.  However, the Board finds that this noncompliance 
was harmless error for the following reasons.  

With respect to the fracture of the right femoral neck, the 
Veteran is rated under Diagnostic Code (DC) 5255, which 
relates to impairment of the femur, to include fracture of 
the anatomical neck.  Thus, this DC is directly on point.  
The Veteran was notified of the criteria found in this DC in 
the statement of the case (SOC) issued in August 2003.  The 
veteran's representative acknowledged that 5255 was the 
applicable diagnostic code, most recently in written argument 
submitted to the Board in May 2009.  There is no medical or 
X-ray evidence of ankylosis of the hip or a flail hip joint.  
Thus DCs 5250 and 5254 are not applicable.  That leaves 
arthritis (DC 5003 and 5010) and the range of motion codes 
(5251-5213).  As service connection is not in effect for 
arthritis, DC 5003 and 5010 do not apply and it follows that 
the codes relating to limitation of motion of the specific 
joint involved are not applicable.  DC 5255 includes criteria 
relating to overall impairment of the hip or knee with a 
history of a femur fracture.  In this case, as the neck of 
the femur was fractured, and has healed without deformity, 
the appropriate rating is based upon whether such healed 
fracture is manifested by slight (10 percent), moderate (20 
percent), or severe (30 percent) disability of the hip.  

Turning next to the Veteran's left wrist disability, service 
connection is in effect for residuals of a fracture of the 
left distal radius or wrist, to include arthritis, which is 
rated under DC 5010 (post-traumatic arthritis, which in turn 
is rated under DC 5003 degenerative arthritis), and DC 5212.  
The Veteran was furnished DC 5212 in the August 2003 SOC.  
There is no medical or X-ray evidence of nonunion of the 
fracture and it is not contended otherwise.  Thus, DC 5210 is 
not applicable.  Since the fracture was of the distal radius 
and not the ulna, DC 5211 does not apply.  There is no 
medical evidence of ankylosis; therefore, DC 5214 is not 
applicable.  There is X-ray evidence of arthritis; thus, as 
noted above, DC 5010-5003 is applicable but the current 
rating is 20 percent.  Service connection is in effect for 
one major joint and the maximum evaluation based upon 
limitation of motion for the major or minor wrist is 10 
percent under DC 5215.    

Neither the Veteran nor his representative has pled prejudice 
during this appeal period that is approaching 8 and 1/2 years.  
The Veteran has been represented throughout this appeal by 
Disabled American Veterans and that organization has 
indicated in February 2007 and again in May 2007 that the 
case is ripe for appellate review.  

The Board is cognizant of Stegall v. West, 11 Vet. App. 268 
(1998), which held that a remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with all of the Board's remand order.  However, 
in this case, for the foregoing reasons, the RO's failure to 
include the diagnostic codes in question was harmless error.  
It was arguably Board error in issuing such an order.  
Under the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  See 
also, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate her claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided two thorough VA 
examinations that are adequate for rating purposes.  There is 
no further duty to provide an examination.  See 38 C.F.R. 
§§ 3.326, 3.327.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Analysis-Right Femoral Neck

The Veteran was granted service connection for residuals of a 
fracture of the right femoral neck in a December 2001 rating 
decision which established a 20 percent rating.  She 
contends, in essence, that the disability is of greater 
severity than what is contemplated in the assigned rating.  

A September 2001 X-ray report shows that the Veteran had a 
normal right hip with no osseous abnormality or residual 
fracture being identified.  A "fee basis" VA examination 
followed the X-ray examination; in the associated report, the 
examiner stated that the Veteran had a status-post right hip 
stress fracture with residual decrease in range of motion.  
There was no noted problem with inflammation; but, the joint 
was affected by pain and was also a limiting factor in 
prolonged running, walking, and standing.  

The Veteran underwent an examination in January 2009 to 
evaluate his status-post right hip stress fracture.  She was 
found to have no difficulty with her hip when walking, 
standing, or sitting.  It was further noted that the Veteran 
was able to run one to two miles up to twice a week; however, 
there was discomfort in the anterior aspect of the hip during 
cold weather.  The right hip displayed flexion of 120 degrees 
actively and 90 degrees passively, with extension to 10 
degrees without discomfort.  The X-ray examination of the 
right hip was normal with no osseous abnormality in the right 
femoral neck.  The cause of pain was stated to be limited 
periarticular scarring without indication of a major 
structural change.  

Impairment of the femur is specifically addressed in 
Diagnostic Code 5255.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  Under this code, a 20 percent evaluation is warranted 
when there is malunion in the femur that is productive of 
moderate knee or hip disability.  Id.  Higher ratings are 
also available if there is a fracture of the surgical neck 
with false joint (60 percent) or a fracture of the shaft or 
anatomical neck with loose motion (80 percent) or with 
nonunion but without loose motion (60 percent).  Id.  As the 
X-ray examinations of the right hip have been normal, a 
higher rating based upon malunion, nonunion or any other bony 
abnormality is not warranted.  

As the fracture at issue occurred in the femoral neck, the 
question that remains concerns the degree of residual right 
hip impairment that is present.  Physical examinations have 
revealed minimal functional impairment or no more than slight 
overall functional impairment of the left hip.  It is 
pertinent to note that it is apparent that the impact on 
daily activities (pain) only occurs during strenuous exercise 
or cold weather.  

The Board notes that there is no medical evidence to show 
that pain, fatigue, weakness, a lack of coordination, 
repetitive movement, flare-ups of such symptoms, or any other 
symptom due to the old fracture at issue results in 
additional limitation of function of the right hip to a 
degree that would support a rating in excess of 10 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is indication 
of right hip pain but it is only productive of slight 
disablement and it is fully contemplated in the assignment of 
the current 10 percent rating.  Additionally, the Veteran is 
able to work full-time and exercise weekly, and the minimal 
limitation of motion is not so restrictive as to be 
productive of overall moderate hip disablement.  Accordingly, 
a rating in excess of 10 percent for the Veteran's right hip 
disability is not warranted.  

In view of the foregoing, the Board finds that the Veteran's 
service-connected fracture of the neck of the left femur is 
well healed and while there is residual pain and some 
limitation of function, there is no X-ray evidence of any 
abnormality, to include malunion, nonunion or arthritis, and 
there is no more than overall slight disability of the hip. 

Regarding potential extraschedular entitlement due to 
industrial impairment, the Board notes that the Veteran is a 
full-time computer technician with VA, and has not reported 
any significant absences due to her right femoral neck 
disability.  Thus, the record does not indicate marked 
interference with employment due to this condition.  
Additionally, she is active, and has not required 
hospitalization for the disorder at any time.  As such, the 
disability picture is not so unique as to fall outside of the 
norm; a referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Analysis-Left Wrist

The Veteran is currently in receipt of a 20 percent 
evaluation for a disorder of the left wrist, established with 
the grant of service connection in December 2001.  She 
contends that the condition is more disabling than evaluated.  

The Veteran has been evaluated on two separate occasions to 
determine the severity of her left wrist condition.  The 
earliest of these examinations occurred in September 2001, 
with the most recent occurring in January 2009.  It is 
pertinent to note that ankylosis was not found during either 
of these evaluations, making a rating under Code 5214 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Additionally, nonunion of the radius has not been found 
clinically or upon X-ray examination, and there has been no 
documented loss of bone substance or deformity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5212.   

The Board determines that the Veteran is most properly rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215, which 
addresses limitation of motion of the wrist.  Under that 
code, a 10 percent evaluation is warranted for either wrist 
(major or minor) when dorsiflexion is limited to 15 degrees, 
or, when palmar flexion is in line with the forearm.  A 10 
percent evaluation is the maximum rating allowed under that 
code.  The current 20 percent rating takes into account the 
Veteran's traumatic arthritis with limitation of motion of 
the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003, 5215.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995) but the provisions of 38 C.F.R. §§ 4.40 and 4.45 
cannot support a higher rating because  there is no basis for 
a rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which shows that the maximum rating for 
limitation of motion of the major or minor wrist is 10 
percent.  See also VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

As noted above, there is no medical evidence of ankylosis or 
complete immobility of the left wrist.  Accordingly, a higher 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.   

Regarding extraschedular entitlement, the Board again notes 
that the Veteran is employed full-time, and that while she 
feels discomfort while typing, the pain is not so severe as 
to cause any excess absences or other marked interference 
with employment.  She has difficulty carrying heavy objects; 
however, her left wrist disability has not necessitated any 
let alone frequent hospitalizations, and there is nothing to 
suggest a disability picture outside of the norm.  The 
current 20 percent rating takes into account significant 
functional impairment of the wrist.  As such, the Board will 
not remand the claim for a referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Bagwell, supra.  
Conclusion/Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for residuals of a fracture of the right femoral neck 
is denied.

Entitlement to an initial or staged rating in excess of 20 
percent for residuals of a fracture of the left distal 
radius, to include arthritis of the wrist, is denied.
     


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


